--------------------------------------------------------------------------------

EXHIBIT 10.36
 
[logo.jpg]
 
$200,000 SEPTEMBER 1, 2009 SUPERSEDING NOTE

 
FOR VALUE RECEIVED, ACCESSKEY, INC. (the “Company”), a Nevada corporation,
having a place of business at 8100 M4 Wyoming Blvd NE, Suite 420, Albuquerque,
New Mexico, 87113, hereby promises to pay to the order of The Melanie S.
Altholtz Irrevocable Trust (“Holder”), having its principal address at 2906 Alex
McKay Place, Sarasota, FL 34240 and Warrants for 5,000,000 shares of company
stock at $.015 per share with an expiration for April 3, 2014. This Superseding
Note (Note) is issued in conjunction with one or more loans to the Company and
supersedes previously issued Note dated April 3, 2009 and revised July 7, 2009.


1.  Maturity.  The amount outstanding under this Note will be due and payable at
the address of Holder or such other place as Holder may designate on January 4,
2010 (the “Maturity Date”) in the amount of $100,000.00 and on January 15, 2010
(the “Maturity Date”) in the amount of $100,000.00.
 
2.  Payments of Interest and Principal.  Interest on the borrowed outstanding
principal balance under this Note shall be payable at maturity dates as stated
above.
 
3.  Interest Rate.  The outstanding principal balance of this Note shall bear
interest at a rate of 12.00% for the first 90 days beginning April 3, 2009 (the
date of the original Note), and at a compound interest rate of 3.00% for every
90 day period thereafter, prorated for any portion of any 90 day period to the
date of the Superseding Note and 6.00% for every 90 day period thereafter,
prorated for any portion of any 90 day period that its principal and interest
balance remains outstanding.
 
4.  Use of Proceeds.  Funds advanced under this Note shall be used for the
Maker’s acquisition of consumer electronics inventory.
 
5.  Notice.  All notices required to be given to any of the parties hereunder
shall be in writing and shall he deemed to have been sufficiently given for all
purposes when presented personally to such party or sent by certified or
registered mail, return receipt requested, to such party at its address set
forth below:
 

If to the Holder:
Melanie S. Altholtz Irrevocable Trust
2906 Alex McKay Place
Sarasota, FL 34240
    If to the Company:
AccessKey IP, Inc.
8100 M4 Wyoming Blvd NE, Suite 420,
Albuquerque, New Mexico, 87113

 
 
8100 M4 Wyoming Ave., Suite 420, Albuquerque, NM 87113

--------------------------------------------------------------------------------


 
Such notice shall be deemed to be given when received if delivered personally or
five (5) business days after the date mailed.  Any notice mailed shall be sent
by certified or registered mail.  Any notice of any change in such address shall
also be given in the manner set forth above.  Whenever the giving of notice is
required, the giving of such notice may be waived in writing by the party
entitled to receive such notice.
 
6.  Severability.  In the event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
7.  Event of Default.  For purposes of this Note, the Maker shall be in default
hereunder  if Maker fails to pay when due any payment of principal, interest,
fees, costs, expenses or any other sum payable to Payee hereunder or otherwise.
If in the Event of Default, this note shall be guaranteed by The Stealth Fund,
LLLP (“Guarantor”), a Minnesota Limited Liability Company. Holder shall have all
rights and privileges against Guarantor in the event of default as if dealing
with Maker.
 
8. Successors and Assigns. This Note inures to the benefit of the Lender and
binds the Maker, and its respective successors and assigns, and the words
“Lender” and “Maker” whenever occurring herein shall be deemed and construed to
include such respective successors and assigns.
 
9. Entire Agreement.  This Note embodies the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, whether express or implied,
oral and written.
 
10.  Modification of Agreement.  This Note may not be modified, altered or
amended, except by an agreement in writing signed by both the Maker and the
Lender.
 
11.  Disputes and Arbitration.  The parties agree that any disputes or questions
arising hereunder including the construction or application of the Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association then in force.  If the parties cannot agree upon an
arbitrator within 10 days after demand by either of them, either or both parties
may request that the American Arbitration Association to name a panel of 5
arbitrators.  The Company shall strike the names of two on this list, the Holder
shall then strike two names, and the remaining name shall be the
arbitrator.  The decision of the arbitrator shall be final and binding upon the
parties both as to law and to fact, and shall not be appealable to any court in
any jurisdiction.  The expenses of the arbitrator shall be shared equally by the
parties, unless the arbitrator determines that the expenses shall be otherwise
assessed.
 
 
8100 M4 Wyoming Ave., Suite 420, Albuquerque, NM 87113

--------------------------------------------------------------------------------


 
11.  Governing Law.  This instrument shall be construed according to and
governed by the laws of the State of Virginia.
 
IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first
written above.


 

 
MAKER
 
GUARANTOR
             
AccessKey IP, Inc.
 
The Stealth Fund LLLP
   
By: /s/ Bruce Palmer
 
By: /s/ George Stevens
              [palmersign.jpg]    [stevenssign.jpg]     
Bruce Palmer, President
 
George Stevens, Investment Advisor
 

 
 
 
 
8100 M4 Wyoming Ave., Suite 420, Albuquerque, NM 87113

--------------------------------------------------------------------------------

 
 